         Case 2:19-cv-02407-CMR Document 187 Filed 11/02/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                       MDL No. 2724
 PRICING ANTITRUST LITIGATION                         Civil Action No. 16-md-2724-CMR

                                                      HON. CYNTHIA M. RUFE

 THIS DOCUMENT RELATES TO:

 State of Connecticut, et al., v. Teva                Civil Action No.: 19-cv-2407-CMR
 Pharmaceuticals USA Inc., et al.



               DEFENDANT TRACY SULLIVAN DIVALERIO’S MOTION
                    TO DISMISS THE AMENDED COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant Tracy Sullivan

DiValerio respectfully moves this Court for an Order dismissing all claims against her in the

above-captioned matter with prejudice. In support of her Motion, Ms. DiValerio submits the

attached Memorandum of Law. Ms. DiValerio also joins in the three joint memoranda of law

filed by Defendants on the grounds that (1) the States lack standing to bring their federal law

claims, (2) the state law claims fail for a variety of reasons, and (3) the States have engaged in

impermissible claim splitting.




Date: November 2, 2020                        BY:      /s/ Amy B. Carver
                                                      Amy B. Carver, Esquire
                                                      Welsh & Recker, P.C.
                                                      306 Walnut Street
                                                      Philadelphia, PA 19106
                                                      (215) 972-6430
                                                      abcarver@welshrecker.com

                                                      Counsel for Tracy Sullivan DiValerio
